By the Court.
A special statute covering a particular subject-matter must be read as an exception to a statute covering the same and other subjects in general terms.
Sections 3298-15d and 3298-15e, General Code (107 O. L., 79), do not repeal Section 3939, General Code, by implication, for the reason that this section by its terms applies to municipal corporations. Nor is Section 3295, General Code, which makes the provisions of Section 3939, General Code, applicable to township trustees, repealed by implication by the section's first above mentioned, for the reason that Section 3295, General Code, is general in its terms and covers all of the purposes for which townships may issue bonds.
*415The act of March 20, 1917 (107 O. L'., 69), is specific in its nature, and applies solely and only to the improvements, repairs and maintenance of roads.
Sections 3298-1 to 3298-15m, inclusive, General Code (107 O. L., 73), and Sections 3370 to 3376, inclusive, General Code (107 O. L., 93), specifically cover all forms, of road improvements, maintenance, and repairs by township trustees; and Sections 3298-15d and 3298-15e (107 O, L., 78, 79), specifically provide-how funds shall be raised for road purposes.
It would therefore appear, 'not only from the reading of these sections, but also from' the entire act of March 20, 1917, which is to all intents and purposes a revision of the road improvement laws of Ohio, that not only the provisions for the-manner and method of improving township roads, but also the provisions in this act for raising funds for that purpose, are intended to be and are exclusive, and must be read as an exception to the general provisions of Section 3295, General Code.

Writ refused.

Nichols, C. J., Jones, Matthias, Johnson, Donahue, Wanamaker and Robinson, JJ., concur.